308 N.Y. 944 (1955)
Geraldine H. Kennedy, Respondent,
v.
Harry H. Kennedy, Appellant.
Court of Appeals of the State of New York.
Argued March 10, 1955.
Decided April 28, 1955
Alfred Rathheim, Harold M. Hoffman and David L. Schreiber for appellant.
George J. Todaro for respondent.
Concur: CONWAY, Ch. J., DESMOND, FULD, FROESSEL and BURKE, JJ.; DYE and VAN VOORHIS, JJ., dissent and vote to reverse and reinstate the order of Special Term upon the dissenting opinion of BREITEL, J., in the Appellate Division.
Order affirmed, with costs; no opinion.